HIGGINS, Justice.
Appellant, a mutual assessment accident company, incorporated under chapter 6, title 78, Revised Statutes (article 4784 et seq.), issued to 'William A. Buchanan a policy payable to his estate, whereby Buchanan was insured against death or the loss of certain members of his body, resulting from bodily injuries effected through external, violent, and accidental means. Buchanan died, and this suit was brought by the executor of his estate to recover the death benefit. It was not pleaded by plaintiff that Buchanan’s death was caused by any bodily injury accidentally sustained, and upon trial it was agreed that Buchanan died “from a disease known as locomotor ataxia.” The contract did not insure Buchanan against death from disease, and it being agreed that the disease of locomotor ataxia caused his death, judgment should have been rendered in favor of defendant.
The judgment is reversed and here so rendered.